                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    JENNA FUGARINO,                                                              CIVIL ACTION
        Plaintiff

    VERSUS                                                                       NO. 21-594

    MILLING, BENSON,                                                             SECTION: “E” (1)
    WOODWARD LLP,
        Defendant


                                                 ORDER

        Before the Court is Defendant’s Motion to Dismiss.1

        On March 15, 2021, Plaintiff initiated this suit against her employer, Defendant

Milling, Benson, Woodward LLP (“Milling”), bringing claims of sex and pregnancy-based

discrimination, harassment, and retaliation under Title VII and La. Rev. Stat. § 23:301, et

seq. in the Civil District Court for the Parish of Orleans, Louisiana.2 On March 24, 2021,

Defendant removed the matter to this Court.3 Defendant filed a Motion to Dismiss

pursuant to Rule 12(b)(6) for failure to state a claim upon which relief may be granted.4

In her opposition, Plaintiff requests the “opportunity to amend” her complaint.5 In its

reply, Defendant objects to Plaintiff’s request because it argues amendment would be

futile under Rule 15.6

        Defendant’s Motion to Dismiss raises three issues: (1) whether she alleges

sufficient “direct evidence” or identifies a comparator to properly state a sex or

pregnancy-based discrimination claim under Title VII and the Louisiana’s Employment


1 R. Doc. 8. Plaintiff opposes the motion. R. Doc. 9. Defendant filed a reply. R. Doc. 14.
2 R. Doc. 1-1 at ¶¶ 19, 22.
3 R. Doc. 1.
4 R. Doc. 8.
5 R. Doc. 9 at 3, 12.
6 R. Doc. 14 at 1; See Fed. R. Civ. P. 15(a)(2) (“a party may amend its pleading only with the opposing party’s

written consent or the court’s leave. The court should freely give leave when justice so requires.”).
                                                      1
Discrimination Law;7 (2) whether she alleged sufficient facts to state a retaliation claim;8

and (3) whether she identified a pregnancy-related disability related to support a claim

under La. Rev. Stat. § 23:342.9

        Federal Rule of Civil Procedure 15(a) provides the Court should grant leave to

amend freely when justice so requires.10 Rule 15(a) “evinces a bias in favor of granting

leave to amend.”11 Although leave to amend is not “automatic,” the Court must possess a

“substantial reason” to deny leave to amend.12 The “substantial reason” standard is a high

bar that is only met when, for instance, a plaintiff has acted with “undue delay, bad faith

or dilatory motive” in seeking leave to amend, the plaintiff has made “repeated failures to

cure deficiencies by amendments previously allowed,” “undue prejudice [will result] to

the opposing party by virtue of allowance of the amendment,” or the amendment would

be completely futile.13

        The Court finds it lacks a substantial reason to deny Plaintiff leave to amend.

Plaintiff has not previously been granted leave to amend her complaint and, accordingly,

she has not previously been given an opportunity to address the deficiencies raised in the

Defendant’s motion. This case is in the early stages of litigation, and Defendant will have

ample time to file a new motion to dismiss an amended complaint, if Plaintiff chooses to

file one. Accordingly, Defendant will suffer little to no prejudice as a result of the

amendment. Finally, the Court cannot conclude the amendment would be futile, as it is




7 R. Doc. 8-1 at 3-7.
8 Id. at 5-6
9 R. Doc. 8 at 1. Defendant further argues Louisiana law does not require employers to provide a 4-month

maternity leave, but Plaintiff’s complaint does not appear to raise any such claim. In fact, Plaintiff alleges
she was afforded four months leave. R. Doc. 8-1 at 6-7; R. Doc. 1-1 at ¶¶ 9-11.
10 Fed. R. Civ. P. 15(a).
11 Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir.2005) (citation omitted).
12 Id.
13 Id.

                                                      2
possible Plaintiff’s amended allegations would adequately state claims upon which relief

may be granted.

        The Court will allow Plaintiff to amend her complaint. She must file an amended

complaint addressing, fully and completely, all arguments raised in the Defendant’s

motion to dismiss.14

        IT IS HEREBY ORDERED that Plaintiff’s request for leave to file an amended

complaint is GRANTED. Plaintiff’s amended complaint must be filed by Friday, June

11, 2021 at 5:00 p.m. If Plaintiff files an amended complaint, Defendant’s Motion to

Dismiss15 will be denied without prejudice.

        IT IS FURTHER ORDERED that, if Plaintiff files an amended complaint, she

must attach a copy of her original charge filed with the Equal Employment Opportunity

Commission.

        New Orleans, Louisiana, this 28th day of May, 2021.




                                                 _____________________________
                                                         SUSIE MORGAN
                                                 UNITED STATES DISTRICT JUDGE




14 Plaintiff must incorporate all allegations and prayers for relief in her amended complaint and not merely
adopt the state petition at R. Doc. 1-1 by reference.
15 R. Doc. 8.

                                                     3
